EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Pacific Ethanol, Inc. Sacramento, California We consent to the incorporation by reference in Registration Statements (Nos. 333-106554, 333-123538 and 333-137663) on FormS-8 and (Nos. 333-127714, 333-135270, 333-138260, 333-143617 and 333-147471) on Form S-3 of Pacific Ethanol, Inc. of our report dated March 31, 2010 relating to our audits of the consolidated financial statements, which appears in this Annual Report on Form 10-K of Pacific Ethanol, Inc. for the year ended December 31, 2009. /s/ HEIN & ASSOCIATES LLP Irvine,
